This is an appeal from an award of compensation for total disability for thirteen and four-fifths weeks, and for reduced earnings for one hundred and twenty and four-fifths weeks. The appellant claims that the injuries were confined solely to the arm. The evidence establishes that the injuries were not confined to the arm, and that there were other disabling conditions which justified the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.